IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-66,881-01 & -02


EX PARTE SABRINA BURRUS, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 0967745D & 0967746D IN THE 297TH DISTRICT COURT

FROM TARRANT COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of bribery and
theft by a public servant. She was sentenced to imprisonment for ten and thirty-five years,
respectively. The Second Court of Appeals dismissed her appeals as untimely filed. Burrus v. State,
Nos. 02-06-00424-CR & 02-06-00425-CR (Tex. App.-Fort Worth, delivered January 25, 2007, no
pet.).	
	Applicant contends that she was denied her right to appeal. The trial court agreed and
recommended that we grant Applicant out-of-time appeals. These habeas applications, however,
were file-stamped in the district court on January 29, 2007, before the mandates in Applicant's cases
had issued. We do not have jurisdiction to consider an application for a writ of habeas corpus under
Article 11.07 of the Texas Code of Criminal Procedure unless a conviction is final and the mandate
in a case has issued. Ex parte Johnson, 12 S.W.3d 472 (Tex. Crim. App. 2000). Accordingly, these 
applications are dismissed.

Filed: March 21, 2007
Do not publish